Name: 90/408/EEC: Council Decision of 27 July 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of Protocol No 2 establishing for the period 1 April 1990 to 31 March 1991 the crawfish fishing opportunities and the corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  Africa
 Date Published: 1990-08-07

 Avis juridique important|31990D040890/408/EEC: Council Decision of 27 July 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of Protocol No 2 establishing for the period 1 April 1990 to 31 March 1991 the crawfish fishing opportunities and the corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco Official Journal L 208 , 07/08/1990 P. 0039*****COUNCIL DECISION of 27 July 1990 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of Protocol No 2 establishing for the period 1 April 1990 to 31 March 1991 the crawfish fishing opportunities and the corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (90/408/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b) thereof, Having regard to the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (1) signed in Rabat on 26 May 1988, Having regard to the proposal from the Commission, Whereas the Community and the Kingdom of Morocco conducted negotiations to determine the amendments or additions to be made to the abovementioned Agreement at the end of the period of application of Protocol No 2 annexed thereto; Whereas, as a result of these negotiations, a new Protocol No 2 was initialled on 20 March 1990; Whereas, under that Protocol, Community fishermen have fishing rights in the waters under the sovereignty or jurisdiction of the Kingdom of Morocco for the period from 1 April 1990 to 31 March 1991; Whereas, under Article 155 (2) (b) of the Act of Accession, it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularly with a view to the conclusion of fisheries agreements with third countries; whereas the case in point calls for the said procedures to be determined; Whereas, in order to avoid any interruption in the fishing activities of Community vessels, it is essential that the new Protocol No 2 be applied as soon as possible; whereas, for this reason, the two Parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from 1 April 1990; whereas the Agreement in the form of an Exchange of Letters should be approved pending a final decision taken on the basis of Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of Protocol No 2 establishing for the period 1 April 1990 to 31 March 1991 the crawfish fishing opportunities and corresponding financial compensation provided for in the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and, insofar as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels which sail under the flag of Spain, which are recorded on a permanent basis in the registers of the relevant authorities at local level (registros de base) in the Canary Islands, under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (2), as amended by Regulation (EEC) No 3902/89 (3). Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 27 July 1990. For the Council The President E. RUBBI (1) OJ No L 181, 12. 7. 1988, p. 3. (2) OJ No L 114, 2. 5. 1988, p. 1. (3) OJ No L 375, 23. 12. 1989, p. 5.